DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 8/29/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/29/2022 have been fully considered.  With regards to the 35 U.S.C. § 101 Rejection Applicant’s arguments are persuasive and are therefore withdrawn.  With regards to the prior art rejection Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0250902 A1) in view of Grosman (US 2012/0307645 A1).
	With respect to Claim 1 Huang teaches	A mobile user device (See Para[0001] This disclosure relates generally to location-based processing on a mobile device), comprising: 	a location data source that provides location information that indicates a location of the mobile user device (See Abstract The mobile device can determine a current location.); 	at least one processor circuit (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.); and 	at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.): 	a threshold region determiner configured to determine a first movement threshold region as a portion of a first time zone polygon containing the location of the mobile user device (See Fig 1); 	a trigger generator configured to monitor movement of the mobile user device within the first movement threshold region (See Fig 1 and Para[0019]); and 	a time zone edge monitor configured to trigger a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Para[0021]).	However Huang is silent to the language of	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device;	Nevertheless Huang in view of Grosman teaches	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device; (See Grosman Para[0063] Error tolerance zone 320 can be defined using a threshold distance from each edge of the ellipse or polygon.   Examiner notes that Huang teaches (The intervals can vary based on a distance (e.g., a minimum distance) between mobile device 100 and a border of the current geometric shape (e.g., geometric shape 302a) in which mobile device 100 is located. See Para[0032])).)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang wherein the region is determine based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device such as that of Grosman.	One of ordinary skill would have been motivated to modify Huang because such a region would indicate which time zone the mobile device is in as well as determine what other time zones the device may be approaching.
	With respect to Claim 2 Huang teaches	The mobile user device of claim 1, 	wherein the threshold region determiner is further configured to determine the first movement threshold region to have a first distance to a nearest edge of the first time zone polygon containing the first location of the mobile user device (See Para[0032]).	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

	With respect to Claim 3 Huang teaches	The mobile user device of claim 2, 	wherein the time zone edge monitor is further configured to: 	in response to triggering a position change event: 	determine whether an edge of the first time zone polygon is reached by the mobile user device, and (See Para[0032])	update the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached if the edge of the first time zone polygon is determined to be reached; and (See Para[0032]-[0034])	wherein the threshold region determiner is further configured to determine a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device if the edge of the first time zone polygon is determined to not be reached. (See Para[0032])

	With respect to Claim 4 Huang teaches	The mobile user device of claim 3, 	wherein the threshold region determiner is further configured to determine the second movement threshold region to have a radius set to a second distance to a nearest edge of the first time zone polygon. (See Para[0032])	With respect to Claim 5 Huang teaches	The mobile user device of claim 1, 	wherein the time zone edge monitor configured to trigger a position change event based on an edge of the first movement threshold region being reached by the mobile user device based on a comparison of an updated location of the mobile user device and the first movement threshold region. (See Para[0032]-[0034])
	With respect to Claim 6 Huang teaches	The mobile user device of claim 1, 	wherein the time zone edge monitor is further configured to: 	determine a predetermined number of position change events within a first predetermined time period; and  (See Para[0032]-[0034])	in response to a determining the predetermined number of position change events within the predetermined time period, (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.	With respect to Claim 7 Huang teaches	The mobile user device of claim 2, 	wherein the threshold region determiner is further configured to determine the nearest edge of the first time zone polygon by calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone). 	With respect to Claim 8 Huang teaches	A method in a mobile user device (See Para[0001] This disclosure relates generally to location-based processing on a mobile device), comprising: 	receiving location information that indicates a first location of the mobile user device;  (See Abstract The mobile device can determine a current location.);	determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device (See Fig 1); 	monitoring movement of the mobile user device within the first movement threshold region (See Fig 1 and Para[0019]); and 	triggering a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Para[0021]).	However Huang is silent to the language of	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device;	Nevertheless Huang in view of Grosman teaches	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device; (See Grosman Para[0063] Error tolerance zone 320 can be defined using a threshold distance from each edge of the ellipse or polygon.   Examiner notes that Huang teaches (The intervals can vary based on a distance (e.g., a minimum distance) between mobile device 100 and a border of the current geometric shape (e.g., geometric shape 302a) in which mobile device 100 is located. See Para[0032])).)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang wherein the region is determine based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device such as that of Grosman.	One of ordinary skill would have been motivated to modify Huang because such a region would indicate which time zone the mobile device is in as well as determine what other time zones the device may be approaching.

	With respect to Claim 9 Huang teaches	The method of claim 8, 	wherein said determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device comprises: 	determining the first movement threshold region to have a first distance to a nearest edge of the first time zone polygon containing the first location of the mobile user device. (See Para[0032])
	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.
	With respect to Claim 10 Huang teaches	The method of claim 9, further comprising: 	in response to said triggering, determining whether an edge of the first time zone polygon is reached by the mobile user device (See Para[0032]), and 	if the edge of the first time zone polygon is determined to not be reached, determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device, or 	if the edge of the first time zone polygon is determined to be reached, updating the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached (See Para[0032]-[0034]).
	With respect to Claim 11 Huang teaches	The method of claim 10, 	wherein said determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device comprises: 	determining the second movement threshold region to have a radius set to a second distance to a nearest edge of the first time zone polygon. (See Para[0032]-[0034]) (Examiner further notes that this limitation further limits a conditional statement and thus is only required when the initial condition is required.)
	With respect to Claim 12 Huang teaches	The method of claim 10, 	wherein said triggering the position change event based on an edge of the first movement threshold region being reached by the mobile user device is based on a comparison of an updated location of the mobile user device and the first movement threshold region. (See Para[0032]-[0034])

	With respect to Claim 13 Huang teaches	The method of claim 8, further comprising: 	determining a predetermined number of position change events within a first predetermined time period; and (See Para[0032]-[0034])	in response to said determining the predetermined number of position change events within the predetermined time period,. (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.

	With respect to Claim 14 Huang teaches	The method of claim 9, 	wherein said determining the first movement threshold region to have a radius set to a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device comprises:  (See Para[0032]-[0034])	calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone. (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone)	With respect to Claim 15 Huang teaches	A computer-readable storage medium having program code recorded thereon that when executed by at least one processor of a mobile user device causes the at least one processor to perform operations, the operations comprising (See Para[0002] A modern mobile device can incorporate functions of a computer, of a cellular transceiver, or a wireless (e.g., WiFi.TM.) transceiver.): 	receiving location information that indicates a first location of the mobile user device(See Fig 1); 	determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device(See Fig 1 and Para[0019]); 	monitoring movement of the mobile user device within the first movement threshold region (See Fig 1 and Para[0019]); and 	triggering a position change event based on an edge of the first movement threshold region being reached by the mobile user device (See Fig 1 and Para[0019]).	However Huang is silent to the language of	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device;	Nevertheless Huang in view of Grosman teaches	the first movement threshold region determined based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device; (See Grosman Para[0063] Error tolerance zone 320 can be defined using a threshold distance from each edge of the ellipse or polygon.   Examiner notes that Huang teaches (The intervals can vary based on a distance (e.g., a minimum distance) between mobile device 100 and a border of the current geometric shape (e.g., geometric shape 302a) in which mobile device 100 is located. See Para[0032])).)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang wherein the region is determine based on a distance between the location of the mobile user device and an edge of the first time zone polygon closest to the location of the mobile user device such as that of Grosman.	One of ordinary skill would have been motivated to modify Huang because such a region would indicate which time zone the mobile device is in as well as determine what other time zones the device may be approaching.
	With respect to Claim 16 Huang teaches	The computer-readable storage medium of claim 15, 	wherein said determining a first movement threshold region as a portion of a first time zone polygon containing the first location of the mobile user device comprises: 	determining the first movement threshold region to have a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device. (See Para[0032]).	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

	With respect to Claim 17 Huang teaches	The computer-readable storage medium of claim 16, further comprising: 	in response to said triggering, 	determining whether an edge of the first time zone polygon is reached by the mobile user device(See Para[0032]-[0034]), and if the edge of the first time zone polygon is determined to not be reached, determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device, or if the edge of the first time zone polygon is determined to be reached, updating the time zone setting of the mobile user device from a time zone of the first time zone polygon to a time zone of a second time zone polygon the mobile user device has reached (See Para[0032]-[0034]).

	With respect to Claim 18 Huang teaches	The computer-readable storage medium of claim 17, 	wherein said determining a second movement threshold region as a second portion of the first time zone polygon containing an updated location of the mobile user device comprises: determining the second movement threshold region to have a radius set to a second distance to a nearest edge of the first time zone polygon (See Para[0032]-[0034]) (Examiner further notes that this limitation further limits a conditional statement and thus is only required when the initial condition is required.)

	With respect to Claim 19 Huang teaches	The computer-readable storage medium of claim 15, further comprising: 	determining a predetermined number of position change events within a first predetermined time period; and 	in response to said determining the predetermined number of position change events within the predetermined time period,. (See Para[0032]-[0034])	However Huang is silent to the language of 	disable triggering of position change events for a second predetermined time period. 	Nevertheless one of ordinary skill in the art would understand that since Huang teaches that polling can be performed at variable intervals,(See Para[0032]-[0034]) when such a polling interval is changed there would be no triggering of position changes until the new interval has passed and therefore the limitation would be obvious to one of ordinary skill in the art.

	With respect to Claim 20 Huang teaches	The computer-readable storage medium of claim 15, 	wherein said determining the first movement threshold region to a first distance to a nearest edge of a first time zone polygon containing the first location of the mobile user device comprises: 	calculating a distance from the location of the mobile device to a predetermined number of points in a different time zone. (See Para[0032]-[0034] Examiner has interpreted different to mean a different time zone that an irrelevant time zone)	However Huang is silent to the language of 	have a radius set to a first distance	Nevertheless it would have been obvious to one of ordinary skill in the art where the first distance is part of a radius because as claimed, the radius is used as a means for a measurement, and therefore one of ordinary skill in the art would view a distance as a segment representing a radius.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863